department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date cc tege eb qp4 ---------------- conex-126614-17 uil 408a the honorable robert wittman member u s house of representative sec_6501 mechanicsville turnpike suite mechanicsville va attention ------------------------------ dear representative wittman i am responding to your email dated date on behalf of your constituent --------- ------------------------ who asked if he could transfer funds from his traditional_ira to a roth_ira without incurring a tax_liability your email included a copy of an article discussing irs notice_2014_54 which addressed direct rollovers of after-tax and pre-tax amounts from qualified_plans to iras -------------------also explained he may not have documentation to determine the after-tax and pre-tax portions in his traditional_ira a traditional_ira owner can transfer funds except for any part that is a required_minimum_distribution because the owner is 70½ or older from the traditional_ira to a roth_ira at any time this transaction is commonly known as a conversion and is discussed in publication 590-a contributions to individual_retirement_arrangements iras you can find this publication on our website at irs gov any pre-tax amounts in the traditional_ira such as earnings that are transferred to the roth_ira are taxable in the year transferred the rules in notice_2014_54 apply to distributions from qualified_plans and not to distributions including conversions from iras we consider funds in a traditional_ira as pre-tax amounts unless owners can show they’ve paid taxes on those funds taxpayers can use a variety of documents to verify they’ve paid taxes for example copies of income_tax returns conex-126614-17 copies of forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc copies of forms nondeductible iras which are filed by taxpayers who receive a distribution from an ira that contains after-tax amounts i hope this information is helpful if you have additional questions please call me or ---------------------------at -------------------- sincerely joyce kahn acting branch chief qualified_plans branch employee_benefits tax exempt and government entities
